     Case 2:19-cv-05883-AB-ADS Document 36 Filed 09/21/21 Page 1 of 2 Page ID #:1121




 1

 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    FADI HADDAD,                                 Case No. 2:19-05883 AB (ADS)

12                               Petitioner,

13                               v.                ORDER ACCEPTING
                                                   REPORT AND RECOMMENDATION OF
14    DEBBIE ASUNCION, Warden,                     UNITED STATES MAGISTRATE JUDGE
                                                   AND DISMISSING CASE
15                               Respondent.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18    Answer, Petitioner’s Reply, and all related filings, along with the Report and

19    Recommendation of the assigned United States Magistrate Judge dated August 18, 2021

20    [Dkt. No. 35].

21          Finding no objections on file, IT IS HEREBY ORDERED:

22          1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

23                 No. 35] is accepted;

24          2.     The Petition is denied and this case is dismissed with prejudice;
     Case 2:19-cv-05883-AB-ADS Document 36 Filed 09/21/21 Page 2 of 2 Page ID #:1122




 1          3.    Judgment is to be entered accordingly.

 2

 3    DATED: September 21, 2021       ____________________________________
                                      THE HONORABLE ANDRÉ BIROTTE JR.
 4                                    United States District Judge

 5

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
